                         United States District Court
                          Middle District of Florida
                            Jacksonville Division


ERIN MALLEY,

            Plaintiff,

v.                                                NO. 3:20-cv-609-MMH-PDB

TARGET CORPORATION,

            Defendant.



                                    Order

      Without opposition from plaintiff Erin Malley, defendant Target
Corporation requests an order requiring Malley to submit to a physical
examination by neurosurgeon Eric Gabriel, M.D., on June 3, 2021, at 12:30
p.m., at 2 Shircliff Way, Suite 300, Jacksonville, Florida 32204. Doc. 27.

      Target explains the examination is necessary because Malley’s physical
condition is in controversy. Doc. 27; see also Doc. 3 ¶¶ 9, 10 (alleging injuries
in complaint from a fall at Target). Target explains Dr. Gabriel and his staff
will conduct a physical examination related to areas of alleged injury including
the spine, inquire about her medical and other history, conduct range-of-
motion and strength tests, and conduct a neurological examination to evaluate
reflexes and other areas. Doc. 27 at 1–2.

      A court may “order a party whose mental or physical condition … is in
controversy to submit to a physical or mental examination by a suitably
licensed or certified examiner.” Fed. R. Civ. P. 35(a)(1). The order “may be
made only on motion for good cause and on notice to all parties and the person
to be examined” and “must specify the time, place, manner, conditions, and
scope of the examination, as well as the person or persons who will perform it.”
Fed. R. Civ. P. 35(a)(2).

      Target has established good cause. Malley’s physical condition is in
controversy, the examination is focused on the claimed injuries, and she has
no objection. The Court grants the motion, Doc. 27, and directs Malley to
appear at the examination at the time and place described. The parties may
agree on a different date and time without need for further Court order.

      Ordered in Jacksonville, Florida, on May 28, 2021.




                                       2
